IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
CINCINNATI INSURANCE COMPANY : Case No. 3:15-CV-00398
Plaintiff, : Judge Walter H. Rice
-V. 2

ANETSBERGER, LLC, et al.

Defendants.

 

ORDER APPROVING PLAINTIFF’S NOTICE OF DISMISSAL WITHOUT
PREJUDICE

 

The Court approves Plaintiff’ s, Cincinnati Insurance Company, dismissal of the First
Amended Complaint against Defendants Anetsberger Brothers, Inc. and Anets, without prejudice,
pursuant to Fed. R. Civ. P. 41(a)(l)(A)(i).

MV>\Q

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Date: May 2, 2019

 

